                                                                       Case 2:15-cv-00583-RCJ-PAL Document 76 Filed 03/04/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant
                                                                 Nationstar Mortgage LLC
                                                            8
                                                            9                                  UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE, LLC, a limited             Case No.: 2:15-cv-00583-RCJ-PAL
                                                                 liability company,
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                 ORDER GRANTING MOTION TO
AKERMAN LLP




                                                                          Plaintiff,
                                                            13                                                   REMOVE ATTORNEY FROM
                                                                 vs.                                             ELECTRONIC SERVICE LIST
                                                            14                                                   (ECF NO. 74)
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            15   limited liability company,
                                                            16            Defendants.
                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                            18            Counterclaimant,
                                                            19   vs.
                                                            20   NATIONSTAR MORTGAGE, LLC,
                                                            21            Counter-defendant.
                                                            22

                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                 56822064;1
                                                                     Case 2:15-cv-00583-RCJ-PAL Document 76 Filed 03/04/21 Page 2 of 2




                                                            1             PLEASE TAKE NOTICE that Rex D. Garner is no longer associated with the law firm of

                                                            2    Akerman, LLP.

                                                            3             Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC. All documents,

                                                            4    including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                            5    action should continue to be directed to Ariel E. Stern, Esq. Melanie D. Morgan, Esq. and Jamie K.

                                                            6    Combs, Esq.

                                                            7             DATED this 3rd day of March, 2021
                                                            8                                                        AKERMAN LLP
                                                            9
                                                                                                                     /s/ Jamie K. Combs, Esq.
                                                            10                                                       ARIEL E. STERN, ESQ.
                                                                                                                     Nevada Bar No. 8276
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                       JAMIE K. COMBS, ESQ.
                                                                                                                     Nevada Bar No. 13088
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                     1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                            13                                                       Las Vegas, NV 89134

                                                            14                                                       Attorneys for plaintiff and counter-defendant
                                                                                                                     Nationstar Mortgage LLC
                                                            15

                                                            16
                                                                                                        COURT APPROVAL
                                                            17

                                                            18            IT IS SO ORDERED.

                                                            19            DATE: March 4, 2021.
                                                            20                                                __________________________________________
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 56822064;1
